Gyovallin NikGgi 518-800-0002

140 North Broadway FT-11
Irvington, NY 10533

 

Irvington, New York
October 11th 2018

Hon. Kiyo A. Matsumoto
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Dear Judge Matsumoto:
My name is Gjovalin Nikgi and I am writing to you regarding Xhevat Go¢aj.

I have known Xhevat my entire life, we come from the same background, were born in the same city, went
to the same school, our houses are a couple hundred feet apart and we basically grew up together. Our early
friendship continued from the old country into United States. Besides attending family functions
(weddings, funerals, etc) together, we served for years in Plavé - Guci Foundation based in the Bronx with
a very impressive community outreach. Xhevat has shown from the early age the ability and willingness to
help those less fortunate than us. He worked tirelessly to help not only our community but other
organizations as well. Ever since he came to the United States he worked hard and I actually don’t
remember him ever not having a job. He has a wonderful family that any man could be proud of. Xhevat
and his family were always strong pillars of our community and I remember one particular episode from

my early years. I used to attend St. Anthony’s church in Guci (our hometown). the church is basically in
front of Xhevat’s house and one night some noise was heard coming from the church property. Without
hesitation Xhevat’s father Adem and the entire family grabbed whatever they could and ran toward the
church to find out if someone was attempting a robbery or assault. When asked why they risked their lives
not belonging to the church Xhevat’s answer was : The church belongs to God and people and we feel that’s
our church as well.

Dear Judge Matsumoto:
I am aware of Xhevat’s plea and only ask you to consider the many years of great community service he
has in his life, his good heart, his will to help others. His family and community need him. Please, Please

consider this as a plea for my brother, my friend and my neighbor Xhevat.

I thank you and may God bless you.

Gjovalin Nikgi
wv

Cia lia
i

/
 

 
  

| GREENWICH

 

October 12, 2018

Hon.Kiyo A Matsumoto
United States District Judge
United States District Court
Eastern District Of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Dear Judge Matsumoto,

My name is Djon Nikac, I am writing this letter on behalf of my good friend Xhevat (John) Gocaj who
also happened to be my childhood friend.

John and J grew up in a small town of Montenegro called Gusinje, we have been friends since little kids,
our families have a strong bond between each other.

Since we both came to the United States our friendship only got stronger. Furthermore, we spend a lot of
time doing activities together, whether it is going to each other’s houses for dinners, wedding or simply
hang out.

John has always been respected in our community, it was him through Guci Foundation who helped three
(3) very poor families to build new home for them back in our town, it is him who constantly contributes
to schools every winter to purchase coal so that students can have heat during very cold winter season in
our city.

I consider John as a loving husband, caring father and a great son who works very hard to support his
wife, his children and his parents back home.

John is honorable individual a valuable member of our community and a good human being, my family
and I are proud to have him in our lives.

Should you have any further questions, please feel free to contact me.

Sincerely,

Djon Nikac

Resident Manager
505 Greenwich Condo
New York N/Y 10013
Tel 212 966 4055

Cell 917 335 0999

Dionnikac@aol.com

 

 
Bujar Ostrozubi
142-09 84th Drive
Briarwood, NY 11435
Tel: 917.607.9250

October 12, 2018

Hon. Kiyo A. Matsumote
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

RE: Xhevat (lohn) Gocaj
Dear Judge Matsumoto:

| was 19 years old when I immigrated to the United States and when | first met John 26 years ago. | spoke very little English and was
terribly home sick. He put in a good word and helped me get a job bussing tables in an Italian restaurant. He mentored me for a
while until | was able to stand on my own. | am forever grateful for his guidance and friendship during those early years.

We kept in touch over the years mainly due to John’s involvement in always helping others. He is a valued member of the Albanian
American community and is always involved in charitable causes such as raising funds for others due to illness and poverty. During
these charity events he does all the barbequing and serves everyone who attends; in the end also takes his time to play soccer with
the kids. He always wants to make sure everyone is enjoying themselves while also highlighting the importance of charity.

For the past four years !’ve worked side by side with John at II Tinello Ristorante. We work together twelve hours per day, six days a
week. | think | spend more time with John at the restaurant than my own family. John is an honest, hardworking, respectful and
kind individual and expects no less from his staff and the people who surround him. He is a family man and has always been
understanding with myself and our staff when absence is needed to tend to family matters. | am very involved in my son’s
basketball activities and John has always accommodated me when | had to attend tournaments. This is quite difficult to do in
restaurant services. John understands family comes first and the years go by so quickly where the kids grow in a blink of an eye. He
cherishes every moment with his family and accommodates me in doing the same.

| hope you take into consideration that John is needed to run the restaurant as it’s quite difficult to manage the floor, staff, and
clients without him. His absence would add tremendous strain on staff and quality of services. His family and community would
greatly suffer as well because he is an integral part of many lives.

Please contact me should you require any further information.

Sincerely,

Bujar Ostrozubi
Hon. Kiyo A. Matsumoto
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Dear Judge Matsumoto,

I hope this note finds you well. First and foremost, thank you for taking the time to read this
letter. J am pleased to write this on behalf of my longtime friend, Xhevat Gocaj. I believe Jam
in a position to speak to Xhevat’s moral character, so I hope you will take this letter into account
when making your decision.

My name is Sadri Selimaj, and it’s been a real privilege to know Xhevat Gocaj ever since we
were both in diapers. Xhevat and I grew up in a small town in Montenegro (Plave-Guci), where
we finished elementary, middle, and high school together. I’ve watched him grow up into the
dependable, responsible, honest and courteous man he is today.

In short, Xhevat is a good person. He’s always been kind and generous with others. He has a
strong sense of duty, which applies in his job, family, and community. I will forever be grateful
for what he has done for me and my family, for example, when I was living in Kosovo during
1998-1999, there was a war and I had lost my job. Therefore, I was unable to provide for my
family and struggling to make it from day to day. Once Xhevat learned of my situation, he
reached out to me and offered his help. He sent me money so that I could put food on the table
for myself, my wife and three children. Times like these is when you realize who your true
friends are and their loyalty.

After moving to the states, Xhevat and I rekindled our friendship. Thereafter, we both became
part of a non-profit organization called, Plave-Guci Foundation, where we collect donations to
assist the under privileged, low-income residents of small towns, Plave and Guci, in Montenegro.
In multiple occasions, Xhevat has made generous money donations to multiple families. One of
the examples is the Vukaj family that had lost their home. He was a big part of their newly built
house and even after provided a roof over their head, Xhevat assisted to provide food on their
table throughout years. Xhevat also donated for three other families who didn’t have homes and
was the first one to always assist in any matter that he was able to, either his time or money.

For all the time that I have known Xhevat, he has been a trustworthy and a decent man. I just
hope that you have the opportunity to see that while you make a fair decision.

If you have any further questions, please do not hesitate to contact me at 917.685.9923 or via
email, sadriselimaj(@gmail.com Thank you for your time!

Sincerely,

  
  

Sadri Selimaj
October 11, 2018
Dear Judge Matsumoto,

I write this letter to you in hopes that you find it in your heart to be lenient with my dear
friend Xhevat Gocaj.

My name is Ylber Mustafa, I live in New York and have been a very close friend to Xhevat or
how many of us called him John. During the many years of friendship that we have. I have to say
John is one of the most caring, giving and honest gentlemen I have ever met. John is the one guy
who stands out in a room. His laughter and generous gestures show who he really is as a person.
I was lucky to have met John over a decade ago. With this alone shows what a great friend he is
since he is still around today.

I can not believe the charges that are brought upon my friend. These words are just out of the
character that John truly possesses. He is nothing that you think he is. He would never put his life
or family in jeopardy. He would do anything for them.

Sentencing Xhevat would be a devastating time for him and his family. They need him as much
as his friends need him. I can say many things that John has helped me in my lifetime but I want
to just say he has always been positive to any negative situation. I hope you find it in yourself to
be lenient when sentencing John and know that there are many friends and family who need him.

Thank you,

   

Yiber Mustafa
October 12, 2018
Dear Judge Matsumoto,

] am writing this letter to you in hopes that you consider what I have to say and become lenient
with my dear friend Xhevat Gocaj during his sentencing.

My name is Eli Dibra. I am a close friend to the Gocaj family and to Xhevat as many of us called
him John. I met John a few years back. I met John through his son, with who I became good
friends with. I am a plumber for a company I opened on my own in New York City.

John was always someone I enjoyed running into. He always carried a bag full of wisdom and
had a way with his words. There were many times where I was having a bad day or needed
someone to talk to and I knew that John was the right one to ask for advice. He was like a father
figure. He made sure I was on the right track and that I wasn’t doubting myself.

It was a total shock to see the charges that are brought upon my dear friend. I know that he
would never hurt anyone or do anything that is against the law. John is a stand-up guy with stand
up qualities. These charges are completely out of his true character.

With that being said, I hope that you take the time to read this letter and consider giving Mr.
Gocaj a chance to prove himself to you. He is a family man, a man of his words and lastly aman

whose heart is bigger than he knows.

Sincerely,

Eli Dibra

 
October 12, 2018
Honorable Judge Matsumoto,

My name is Halil Dzaferovic. | am writing to you to respectfully ask for leniency when sentencing
Xhevat Gocaj.

Xhevat was my first boss. | worked in his restaurant when | was 18 years old. | owe the most
respect to Xhevat for the work etiquette that | withhold till this day. As | am now a full-time
electrician, Xhevat has absolutely set my foundation of creating what kind of worker | am today. |
think that the way Xhevat took care of me as one of his employees really taught me that life is
more about the finer things in life. Family and respect were just a few things that he instilled on
me for years. | know how to troubleshoot through certain events because | remember the things
that he would tell me at a younger age.

| know that the public and yourself see Xhevat as someone who can bring harm to a
community, but that just isn’t him. He isn't what is said about him. He is much different than that.
He is an incredible human being with a huge heart. He would lend a helping hand to anyone in
need.

Please forgive Xhevat for he is not what you think he is. Forgive him for the sake of giving
someone another chance. Most of all forgive him because there is plenty of people who he can

help and who he can put on the right track just the way he did for me. Please be lenient with
Xhevat Gocaj.

Sincerely,

Halll Dzaferovic We A Dy sforabe
Case 1:17-cr-00404-KAM Document 213-2 Filed 10/18/18 Page 8 of 24 PagelD #: 644

October 13, 2018

Dear Judge Matsumoto,

| am Saranda Gjonbalaj and I’m good friends with Xhevat Gogaj (John). | know him from eating in Antica
on the west Side. So | followed him fo il Tinello. | know John as a great man. Such a hard worker.

He loves hiss wife and kids unconditionally. | think these charges are unexplainable. He will never harm
himself or his family.

Please if you need me 646-932-3270 or email me sarandagee@aol.com.

Thank You,

  

  

Saranda Gjonbalaj
Kujtim Rugova
2130 Williamsbridge Road
Bronx, NY 10461

10/13/2018

Hon. Kiyo A. Matsumoto
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

RE: Xhevat Gocaj
Dear Judge Masumoto,

My name is Kujtim Rugova, | came to this country: as an exchange student when | was 16 years
old. After | graduated from high school in Mena, Arkansas because of the war in Yugoslavia |
couldn't go back home. My family and | were seperated, | was on one half of the world and they
were on the other half. That's when my mom told me call your uncle Johnny, he will be the only
one to help you. | moved to New york and moved with my uncle Johnny. He welcomed me into
his home with all his heart and took me under his wing. He showed me how to take the train,
how to become responsible, he got me my first job, and he always urged me to continue my
studies and he would support me through everything. Johnny also showed me what it means to
have a good work ethic.

Johnny is not just my uncle, he is my best friend, big brother, and my role model, not just to me
but to all of our whole family. He is been there for me my whole life. Whenever we needed
something,advice or we have problem Johny is always there for us even if it is financially not
just to the Gocaj family but to the whole albanian community in usa even in towns plava and
gucia in montenegro where he helped so many families in need he build so many houses for
them to the needed and supported them financially when they did not have any money to buy
groceries for their families.

Here in united states he set an example for all of us how we should work hard be kind to people
and always do the right thing and help people on every opportunity we can.Me and my cousins
we manage, Own so many successful restaurants and other business in new york city
surrounding area all do to johnny's guidance even to this day without uncle johnny and his
support i am not sure how we would make it.we all look up to uncle johnny and we all always
stand by him not matter what life throws at us because when we that the good forgot about us
johnny gave us all the hope and support we needed he helped and touched so many people.
Even after i got married and i have 2 teenage kids i still look up to him because he always sets
up a good example how father and husband should be and his kids are real lucky to have a
great father like him and i am blessed to have a great uncle like him.even my wife and kids are
always talking about my uncle johnny because of how great of the uncle he is.
Case 1:17-cr-00404-KAM Document 213-2 Filed 10/18/18 Page 10 of 24 PagelD #: 646

Johny supported so many non profit organizations here in united states donated so much
time,money and effort that he neglected himself.! truly believe people took advantage of his
kindness and johnny always see only good in people and he could not tell the difference.

| hope after my letter you get to see johny from my way as a great father,
husband, brother,son, friend and greatest uncle to me and my cousins

Thank you
Kujtim Rugova
Fatmir Rugova
2130 Williamsbridge Road
Bronx, NY 10461

10/13/2018

Hon. Kiyo A. Matsumoto
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

RE: Xhevat Gocaj
Dear Judge Masumoto,

My name is Fatmir Rugova, | am writing this letter on behalf of my uncle Xhevat Gocaj. |am an
employee at Smith and Wollensky Steakhouse located in midtown Manhattan and | owe all my
success to my uncle Xhevat. When | came to this country in 1999 as a refugee from Kosova,
Xhevat was the only person that my brother and | could call for help and support. | remember
like yesterday falling asleep 19 years ago knowing that we would make it in this country,
because we had an amazing uncle like Xhevat on our side encouraging us.

Xhevat, helped me establish myself by helping me find employment, a place to live, and by
providing his never ending support and guidance. When ever | would feel lost or confused, |
would call Xhevat and he would reassure me that “everything would be fine” and that life has it’s
ups and downs, but we have to accept them and just try our best to overcome them. Xhevat is
the most giving person | have ever met. He is compassionate, selfless, hard working, and a
family man. He never gave up on any one and always extended a helping hand to anybody in
need. Everytime Xhevat and | would part, his last words would always echoe in my head “ Call
me if you need anything, I’m serious, I'll be there.” That’s who Xhevat is, those are the same
words | have heard for the past 19 years and everytime | hear them, a sense of relief
overcomes me and | feel safe and sound.

| ask you Judge Masumoto to please give uncle Xhevat the utter most lienecy the court can
provide. Xhevat has always been there for me and everyone | know. It is our time, my time to
help support him. Xhevat is a wonderful friend, uncle, family man, and mentor. It would be a loss
for our whole community to not have him in our lives continuing to guide and support us.

| thank you Judge Masumoto in advance for taking the time to consider this request, and | hope
you can trust and believe that Xhevat is one of the good guys.

Thank you,

Fatmir Rugova
October 11th, 2018
Honorable Judge Matsumoto,

This letter is written in order to kindly request for leniency at the sentencing for Xhevat Gocaj, or John,
as I and people close to him have called him.

My name is Faton Gocaj, [am a longtime friend and family member to Xhevat Gocaj. I came to America
at the age of 18. I traveled here alone with not much guidance from my family who lived back home, in
Albania. With little hope and desire to accomplish the American dream, my uncle John took me under his
wings and made sure that I went to school and made something of myself. I thank him for where I am
today. I am a general contractor for a very successful company based out of New York City. My brother
and I are owners of a prestigious steakhouse restaurant, and I feel like I owe my determination to my

uncle.

Meeting Uncle John for the first time as a child back in Albania, we immediately looked up to him and
hoped to one day to accomplish as much as he had. John always made me feel passionate about striving to
my greatest potential in life. He has always been someone that we looked up to as kids. He always
showed respect to his family and others around him. My family knew that he would be there to help guide
us because of his strong values. When it comes to the Albanian Community, John always was first to lend
a helping hand. He is a philanthropist and has donated his time and effort to various organizations
throughout the community.

Iam overwhelmed when I heard of the charges against my uncle, Xhevat Gocaj. I feel betrayed in a way
and much grief for his family. I can not believe Uncle John has been part of such an intense case that
portrays him to be someone he is not. The actions brought upon him are out of his character and unreal.

Honorable Judge Matsumoto, when the time comes for his sentencing, please I kindly ask you to consider
this letter and take into the consideration of all the good qualities that my uncle, John has fulfilled so far

in his lifetime.

Yours sincerely,

Faton Gocaj
(646) 878-3947
Sofija Sinanaj
2130 Williamsbridge Road
Bronx, NY 10461

10/13/2018

Hon. Kiyo A. Matsumoto
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

RE: Xhevat Gocaj
Dear Judge Masumoto,

| am writing this letter on behalf of one of the bravest, upstanding, and selfless people on earth
Xhievat (Johnny) Gocaj. My name is Sofija Sinanaj, and my relationship with Johnny began
exactly 18 years ago on October 22, 2000 on my wedding day. My marriage to my husband was
' not widely accepted by the Albanian community, however Johnny broke down barriers and
welcomed me into their family with open arms. He defied cultural norms and stood up to other
people that mocked, offended, and ostracized my husband's decision to follow his heart. Johnny
is a strong believer in people’s rights to live the best life they could. He would never hurt or
interfere with another person's happiness but rather more he would support and defend itas
much as he could regardless of the consequences he would face. Johnny showed my husband
and |, that we were worth the fight. He made us believe in what we had when no one else did.

Johnny and his wife Shqipe a have been great family friends ever since then. There oldest son
Endrit was born 10 days before my wedding and they both still attended my wedding to support
my husband Kujtim and |. Having them there in lieu of both our parents, created comfort for us
beyond belief. Dinner’s at Johnny's with his family are nothing short of laughs, love, and deep
reminders of the obstacles of life and the courage we all need to get past them. | have watched
his family grow and blossom into one of the most highly respected families. Through their hard
work, honesty, love, and respect for all, they have paved the way for so many Albanian men
and women like myself. Not only is Johnny a wonderful man, but his wife Shgipe is a strong
reflection of the same values and beliefs he carries. She is a constant reminder of what it means
to be human in today’s age. In addition, their two children Endrit and Eralda are only intended
for greatness and will hopefully carry the torch lit by their parents.

It is not often a person gets an opportunity to express their gratitude to someone unless it's a
eulogy. | am honored today to write this letter on behalf of Johnny, he has my endless support
throughout his ordeal. He has moved mountains since | have known him. | am a mother of two
teenage children myself today. | thank Johnny for standing up for us 18 years ago and believing
Case 1:17-cr-00404-KAM Document 213-2 Filed 10/18/18 Page 14 of 24 PagelD #: 650

in our future. | am here to say “| too stand for Johnny.” | know for a fact Johnny is an honest and
great man, and does not have a malicious bone in his body.

Judge Masumoto, | implore you to see the Johnny | know, to reflect on all that he has done to
ensure everyone he knows lives the best life they could. Johnny is a brave and courageous
person, that has changed the tide for so many people. It is my hope that you will understand it is
time for someone to stick up for Johnny, he deserves now more than ever.

Respectfully,

Sofija Sinanaj
~ Case 1:17-cr-00404-KAM Document 213-2 Filed 10/18/18 Page 15 of 24 PagelD #: 651
“10/12/2018

Honorable Kiyo A. Matsumoto
United States District Judge
United States District Court
Eastern District Of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Honorable Judge Matsumoto:

My name is Luan Bruncaj and my cousin is Xhevat Gocaj. Xhevat has always beena ©
active member in our community. He has always shown the importance of a strong
community. He has organized multiple community events including picnics, street parties,
carnivals, dances, and shows. The community is at a loss without Xhevat. He has always been

a role model to our youth and shown honor and respect to all.

Please have mercy on Xhevat so that he may return to a community that so dearly misses him.

With sincere respect

  

Luan, Brunkaj
973-885-6479
Case 1:17-cr-00404-KAM Document 213-2 Filed 10/18/18 Page 16 of 24 PagelD #: 652
ent

10/12/2018

‘Honorable Kiyo A. Matsumoto
United States District Judge
United States District Court
Eastern District Of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Tate

Honorable Judge Matsumoto:

My name is Zymer Bruncaj and I am first cousin to Xhevat Gocaj. Growing up me and
Xhevat were very close we as a family are very close. Knowing Xhevat and the type of man he
is, he is the most loyal and compassionate son to my Aunt Hajrie his mother all the years of his
growing up he always aimed to please and honor not just his mother and father but the family
as a whole. Xhevat has been the most loyal, caring, giving, Son, Father, Husband, Cousin, and
member of society. He has given up his own home to help refugees family members. He has
employed the unemployable. Our family thrives on the actions and compassion of Xhevat.

Task that this court be merciful and show compassion to our family and give leniency to

Xhevat.

With highest regard and respect

f

    

Zymer Brunc
973-592-1355
Case 1:17-cr-00404-KAM Document 213-2 Filed 10/18/18 Page 17 of 24 PagelD #: 653

10/12/2018

Honorable Kiyo A. Matsumoto
United States District Judge
United States District Court
Eastern District Of New York
225 Cadman Plaza East
Brooklyn, New York 11201

spo
pegs

Honorable Judge Matsumoto:

My name is Liridona Sheholli and my cousin is Xhevat Gocaj Growing up Xhevat was
always a constant figure. He was aways at all family functions and showed admiration and
respect for all our family. He was always telling us how important family is and the highest
honor in life is having your parents proud of you. I carried this through all my adolescent and
young adult years and made sure that every decision I made was to honor and respect my
parents and I am proud to say that I personally learned this from Xhevat.

I ask that this court please show leniency and mercy on Xhevat and our family as a whole as we

all carry this together.

With sincere respect

Liridona Sheholli
973-454-6671

Siloed

  

   
 
Case 1:17-cr-00404-KAM Document 213-2 Filed 10/18/18 Page 18 of 24 PagelD #: 654

October 13, 2018
Dear Judge Matsumoto,

lam bashkim Gogaj and xhevat is my family. | know xhevat by Johnny. He is one amazing person. He is
loyal and very helpful. Johnny always cares for me and supports me. Gives me advice when I need it. |
speak with Xhevat almost everyday if not I'll text message him. | try to go see him and the family on
weekends as much as | can. The most reason why | adore him is because he always tries to get the
whole family together, for dinners and celebrations. Please feel free to contact me 917-376-7199 or email
me Benhybellog@gmail.com.

Thank You, N

Bashkim Gogaj
Case 1:17-cr-00404-KAM Document 213-2 Filed 10/18/18 Page 19 of 24 PagelD #: 655

seer

10/12/2018

Honorable Kiyo A. Matsumoto
United States District Judge
United States District Court
Eastern District Of New York
225 Cadman Plaza East
Brooklyn, New York 11201

HD
Honorable Judge Matsumoto:

My name is Emine Bruncaj and my cousin is Xhevat Gocaj I married Xhevats cousin
over Adyears ago. Lam honored to have Xhevat as a part of my family. Xhevat has always been
a respectful man, he has always put his family first. He has gone above and beyond to those in
need. Xhevat is a dedicated son, husband, father. I have a special place in my heart for Xhevat
forithe giving and loving actions he did for the refugees during the war and crisis in Kosova.

cong

Your honor I ask that the court please show mercy for Xhevat and our family and show him
compassion. at time of sentence.

With sincere respect

Haine Bian -—

Emine Bruncaj
973-891-8213

  
October 14,2018
Dear judge Matsumoto,

My name is Shqipe Hasangjekaj Gocaj, I am the wife of Mr. Xhevat John Gogaj. We’ve been
happily married since April 16 2001 (20 years together). Mr. Gocaj has been a wonderful father to our
kids and a great husband. He is a family man, a hard worker, and he is kind hearted.

He has supported his family back home since he came in United States. He was also a member
of none for profit foundation for our community where he has helped those who were less fortunate and in
need of help with homes and roads. He even helped supported families that couldn’t afford to send their
children to school. John is a really a unique and true gentleman and I am proud to call him my husband.

Writing this I’m so emotional because J never ever thought that I would write for this matter. I
have to say it hit me the hardest when I saw his name in that newspaper. J am used to seeing his name as
a successful businessman that he is. I used to see and hear his name just for a good deeds. It’s in his blood
to help people. As a friend he will help you with all he has, with out questioning, and without any
expectation. He’s the most welcoming person I know! What I can say he has heart of gold. Let’s talk
about how he is as a husband. Whenever I needed him the most he was there for me. In my most difficult
times he was there to support me, not just me but my family to!

I want to highlight just three most amazing things he did for my family:

In 2001/2002 my father (the most precious person in my life) had a open heart surgery here in
NY. After the surgery he needed medication. He didn’t have any insurance at that time. who was there to
help ? Of course Mr.Xhevat as usual.For years he was the one who paid for my father’s medication.

Time passes, another sad event happens. Now my nephew Leonat Hasangjekaj, the only son my
brother has gotten really sick. He lives in Kosovo and at that time his parents didn’t work. Leonat needed
to have some brain surgery.The procedure had to be done in Switzerland. Again with my husbands help,
he was able to get that procedure done. Until this day my husband continues to even pay for Leonat’s
special needs program for children with autism. Oh God this world needs more people like Xhevat!

After some time another tragic event has occurred. In 2011 my eldest brother Shaban Hasangjekaj
was diagnosed with both kidney failures. My world turned upside down. He was on dialysis for five
years. I decided to donate my kidney to my brother. In 2016, my brother and I went for a pre-testing to
see if I’m a match. I sat down with my husband and started explaining to ho, about the pre testing,
process, and procedure. John was emotional and surprised. Throughout the whole process he was super
supportive with my decision . On July 12,2016 the day of the surgery has come. My husband was there
by our bedside day in and day out even though he had a business to run. He still put his family first.
Without him I wouldn’t ever be able to go through all this.

A lot of people are amazed by my husband and adore him. Yes, I have donated one kidney, but I
can say he donates his life In a way to help people in need. J adore and love him. I’m so proud to call him
my Husband! I can write a book for how amazing and giving and truthful person he is! Hopefully this
gives you an idea of who he really is.

Sincerely,

yp eo)
October 13, 2018
Dear Judge Matsumoto,

1, Saranda Gocaj, daughter of Xhevat Gocaj am writing this letter with a heavy yet
hopeful heart. | am aware that my “babi” (pronounced ‘bobby’/"dad” in Albanian) pleaded guilty
to the criminal charges and it has broken me to pieces. | cannot even conjure up the words or
thoughts after being aware of these charges.

My dad and | keep in contact every day and have a healthy father-daughter relationship. My
time spent with him has shown me how endearing, hard working, and selfless my father is.
There is not a day that goes by that my dad and | don’t keep in contact. He is the type of person
that loves to help people and put other’s needs before his own.

One example of his selflessness is when | was about 11 years old and met a less fortunate,
elderly woman who used to be my father’s neighbor. She would always share many stories
about my father as a teenager up until his early 20s. When my father was younger, he used to
bring this woman homemade bread and cheese every day. Another story she told me was when
my father would buy her knick knacks she would need for herself and he would spare his
income he made at the time just so he can get her what she needed. One specific thing she
once asked for was a clock. My father bought her one and promised when he gets better pay,
hell buy her a better one. Years later, he kept his promise and bought her an even nicer clock.

That is not the only story | can tell you about my fathers’ selflessness. When | was growing up, |
remember relatives would visit our house or come to my father’s home seeking help after losing
their jobs. My father helped by providing them a place to eat and sleep until they would stabilize
themselves and never asked for anything in return. He always believed in good karma and

always helped with good intention. He taught me that no matter where you live or how much or
little you have, a little help can go a long way and mean so much to the person you are helping.

Lastly, being an employee at my father’s restaurant has given me the opportunity to see my
father in his “work mode” and how hard work pays off. He taught me how discipline and
structure helps you achieve all levels of success. Working with my dad has helped me provide
for myself and pursue my education as a nurse which | completed. | see a reflection of my dad
in me because of the dedication | put in.

| hope this has given you a glimpse of what my father is really like through not only my eyes but
others as well.

Thank you for your time and consideration

   

Sincerely,
October 14,2018

Dear judge Matsumoto,

My name is Eralda Gocaj, the daughter of Xhevat Gocaj.I’m 15 years old and I am currently a
Sophomore in High School. I am writing you this letter in hope you will be considerable with your
decision.

I can go on and on about how my father is as a man, a husband, and a father. Most importantly,
how much of an impact he’s made on my life. He has always been there for me from the start and has
never left me alone. Since I’m only a teenager, I don’t really understand how these things go so I’ll just
say this, my dad is the most kindest person living on this earth and I have multiple reasons to prove that.
He’s such a selfless person and works hard to support his family. I can say that it may not be easy to
support your wife, kids, and family that live in other countries along with supporting others in need. He
has always put his family first and always left us with nothing but the best for us. For example, we use to
live in the Bronx, until we moved to Westchester, NY in 2016. We mainly moved because my parents
wanted to create a better living environment for us, better schools, so we can have bigger and better
opportunities in the future. My father has always been there for me when I needed him for literally
anything. I can gladly say I never had to struggle with anything, thanks to him. He always taught me to be
grateful for what I had because one day it can all be gone in a blink of an eye. He always told my siblings
and J how hard it was for him growing up especially since he was born and raised in Montenegro then
later migrate to the United States. We were taught that everything cannot be handed to us so easily and
that we should work for what we have instead of expecting it to be handed to us. Although my father has
given beyond the great to us, we still learn the price of things because as we get older my father cannot
always be there to give me what I need and I am learning to understand that. He has always madea
positive impact or contribution to whatever it is people needed. Especially to his immediate family which
has always came first in his life. :

My father runs a restaurant business and is always busy but still manages to balance his time for his
family.

He plays such an important role in my life and hope I will be lucky to have him by my side for as long as
I can. He is the type of person everybody just loves to be around. He always brings such positive energy
whenever he walks in a room. He is a big family guy, and loves to surround himself with nothing but
positivity and love which is all he spreads.

Sincerely,
Eralda Gocaj

 
October 14, 2018

Hon. Kiyo A. Matsumoto
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Dear Judge Matsumoto,

I am Endrit Gocaj, the son of Xhevat Gocaj. My dad is the type of person that likes to help
people out without asking any questions. If anyone needs help he’ II try his best to be helpful to
them. He’s a family man, I used to barely see him when I was younger because of how hard he
worked to be able to support my mom, my sister, and our family in Montenegro. That includes
my 3 aunts and their individual families plus my uncles and grandparents. My father used to
work 7 days a week, nonstop from morning until midnight. I grew up respecting him the most,
he’s the man that I aspire to be once I finish college, his work ethic, intelligence and all. My dad
always had his family’s best interest in mind. He’s also a part of the Plav and Guci Organization,
this is a charitable organization which helps with Albanian families financial needs. If I was able
to choose any father in the world I would choose Xhevat 10 times out of 10, he’s taught me so
much and raised me to be the best I can be. During the summer we would talk during the night
when it was just the 2 of us, he’d tell me stories about how hard it was for him in Montenegro
and he’d tell me about how he believes in me and believes that I can be the most successful
person if I put head to it. He’s somebody that I need in my life, he keeps me on track and without
him I feel like it’d be hard for me to keep going on. All in all, I respect my dad the most out of

anyone that I know, he’s the most hardworking, nicest, and dedicated father that I know.

Sincerely,

Endrit Gocaj
October 11th, 2018
Dear Judge Matsumoto,

I write this letter to you with the utmost respect to ask for leniency at the sentencing of
my father, my hero, our rock Xhevat Gocaj.

No one can put into words the type of love a son has for his father or the love a father
shows towards their son. As the first born in my family, I was granted with the most love a child
could have in their younger years. I went to the best schools growing up but I learned to be the
man I am from my father, Xhevat. He expressed to me since the day ] could remember that
respect comes a long way and the first place it starts is with yourself. I've lived my life with these
words at the tip of my tongue and this is why I am who I am today. I am an electrician. With this,
it is clear that at a position in this type of industry such as, it is important that you know how to
hold yourself and that you give others the respect that you would want to be given to you. ]
learned this from my father. In my eyes my father is superior, and I hope to one day fulfill the
dream J had of becoming an ounce of who he is.

My father has taught me to always put someone in need first. That I always had it better
than others and that giving back to-the Albanian Community would always come back to me full
circle. This is the reason why I am involved in so many fundraisers and simple charitable events
because these are all things my father did. People have respect for my family despite what
accusations have been said about my father, they know who we really are. Hard working, always
ready to give a helping hand and most of all trustworthy. Man of his word. When someone
seeking help, we were always there willing.

I can continue to tell you all the positive things that my father has been involved in but in
the end, words just can’t express the real person that my father, Xhevat Gocaj is. I hope your
honor, you take this letter as a plea to be lenient when sentencing my father. He is an amazing
person who wears too many hats to name. I need him. My family needs him. Moving forward
would almost be impossible without him around. With a heavy heart, I hope that you forgive him
and know that the actions brought upon him are just not who my father is.

Yours faithfully,

Ardit Gocaj
(347) 327- 2435

 
